Exhibit 10.2
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of December 9, 2019 is among: DCP MIDSTREAM, LP, a
Delaware limited partnership (the “Parent”), DCP MIDSTREAM OPERATING, LP, a
Delaware limited partnership (the “Borrower”), the undersigned Lenders
(including, without limitation, the undersigned New Lenders and, solely for
purposes of Section 1, the undersigned Exiting Lenders as such terms are defined
below), the undersigned Issuing Lenders and MIZUHO BANK, LTD., in its capacity
as Swingline Lender and in its capacity as Administrative Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used herein shall have the
respective meanings assigned to such terms in the Credit Agreement, as amended
by this Agreement.
R E C I T A L S
A.The Borrower, the Parent and certain lenders (not including the New Lenders
referred to below) (the “Existing Lenders”) entered into that certain Second
Amended and Restated Credit Agreement dated as of December 6, 2017 (as in effect
immediately prior to the effectiveness of this Amendment, the “Existing Credit
Agreement” and as amended, restated, supplemented, or otherwise modified from
time to time, including by this Amendment, the “Credit Agreement”).
B.Pursuant to the Existing Credit Agreement, the Existing Lenders have made
Loans to the Borrower and provided certain other Extensions of Credit to the
Borrower.
C.The Borrower has requested an extension of the Maturity Date under the Credit
Agreement, that each of CoBank, ACB and Regions Bank (each a “New Lender” and
collectively the “New Lenders”) become Lenders under the Credit Agreement, with
Revolving Credit Commitments in the amount set forth opposite such New Lenders’
respective names on Schedule 11.10(c) to the Credit Agreement (as amended
hereby), and certain other amendments as more particularly set forth in this
Amendment.
D.Each of Truist Bank, formerly known as Branch Banking & Trust Company, and
Export Development Canada (each an “Exiting Lender” and collectively the
“Exiting Lenders”) desire to be paid in full and released and discharged from
all duties and obligations as Lenders under the Existing Credit Agreement and
the other Loan Documents.
E.The parties hereto desire to amend the terms of the Credit Agreement as set
forth herein.
A G R E E M E N T
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
1



--------------------------------------------------------------------------------



Section 1.Exiting Lenders. Subject to the receipt of funds necessary to pay in
full all principal, interest, fees and other charges owing under the Existing
Credit Agreement to the Exiting Lenders, each of the Exiting Lenders hereby
consents to this Amendment solely to the extent required in order to effect an
amendment of the Existing Credit Agreement in accordance with Section 11.2 of
the Existing Credit Agreement. Each of the parties hereto hereby agrees and
confirms that after receipt by each Exiting Lender of funds necessary to pay in
full all principal, interest, fees and other charges then owing to such Exiting
Lender under the Existing Credit Agreement and giving effect to this Amendment,
(i) each of the Exiting Lenders shall cease to have a Revolving Credit
Commitment hereunder, (ii) each Exiting Lender’s commitments to lend and all of
its obligations under the Existing Credit Agreement shall be terminated, and
(iii) each of the Exiting Lenders shall cease to be a Lender for all purposes
under the Loan Documents, except for those provisions of the Loan Documents
(including, without limitation, contingent reimbursement obligations and
indemnity obligations) that, by their express terms, survive termination of this
Amendment or such other Loan Document, as the case may be. Each of the parties
hereto hereby waives any provision of the Existing Credit Agreement that would
otherwise require payments to Lenders to be made on a pro rata basis solely with
respect to and to the extent necessary to permit the payment to the Exiting
Lenders of the amounts specified in Section 5.04 of this Amendment.
Section 2.Joinder of New Lenders.
2.01 Joinder. Each of the New Lenders hereby joins, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound in connection with the Credit
Agreement, in each case to the same extent as if each New Lender was an original
signatory to the Credit Agreement.
2.02 Representations and Warranties. Each New Lender hereby: (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender and an Issuing Lender,
as applicable, under the Credit Agreement, (ii) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to become a Lender and an Issuing Lender, as applicable, under the
Credit Agreement, (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender and an Issuing Lender thereunder,
as applicable, and shall have the obligations of a Lender and an Issuing Lender
thereunder, as applicable, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and to acquire or otherwise provide its Commitment and its L/C
Commitment, as the case may be, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if the New Lender is a Foreign Lender, any
documentation required to be delivered by the New Lender pursuant to Section
4.11(f) of the Credit Agreement has been duly completed and executed by the New
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender,
2



--------------------------------------------------------------------------------



and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with the
terms of the Credit Agreement, all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender or an Issuing
Lender, as applicable.
Section 3.Reallocation of Revolving Credit Exposure. After giving effect to this
Amendment, including the amendments to the Credit Agreement set forth in
Section 4 hereof, and any Extensions of Credit made on the date hereof, each
Lender (including, without limitation, each New Lender) who holds Loans in an
aggregate amount less than its Revolving Credit Commitment Percentage of all
Loans shall advance new Loans which shall be disbursed to the Administrative
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Revolving Credit Commitment Percentage of all
Loans, each Lender’s (including, without limitation, each New Lender’s)
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Revolving Credit Commitment Percentage, and such other adjustments
shall be made as the Administrative Agent shall specify so that the Revolving
Credit Exposure applicable to each Lender (including, without limitation, each
New Lender) equals its Revolving Credit Commitment Percentage of the aggregate
Revolving Credit Exposure of all Lenders.
Section 4.Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 5 hereof, the Credit Agreement shall be amended effective
as of the date hereof in the manner provided in this Section 4.
4.01 Additional Definitions. Article I of the Credit Agreement is hereby amended
by adding the following new definitions to such article in alphabetical order:
“ASC 842” means Financial Accounting Standards Board ASU No. 2016.02, Leases
(Topic 842), as in effect and applicable to fiscal years and interim periods
beginning immediately before December 15, 2018.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that
3



--------------------------------------------------------------------------------



has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

4



--------------------------------------------------------------------------------



(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth day prior to the expected
date of such event as of such public statement or publication of information (or
if the expected date of such prospective event is fewer than ninety days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that
5



--------------------------------------------------------------------------------



include language similar to that contained in Section 4.8(c) are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace LIBOR, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Finance Lease” means, subject to Section 11.9 and as applied to any Person, any
lease of any Property (whether real, personal or mixed) by that Person as lessee
that would be categorized as a “finance lease” in accordance with ASC 842;
provided that, for purposes of this Agreement, in no event shall any lease that
would be categorized as an “operating lease” in accordance with ASC 842 be
considered a Finance Lease.
“Finance Lease Obligations” means, subject to Section 11.9 and as applied to any
Person, the obligations of such Person under any Finance Lease that would be
shown as a liability on the balance sheet of such Person in accordance with ASC
842; provided that, for purposes of this Agreement, in no event shall any
obligation of a Person under any lease that would be categorized as an
“operating lease” in accordance with ASC 842 be considered a Finance Lease
Obligation.
“First Amendment” means that certain First Amendment to this Agreement dated as
of the First Amendment Effective Date.
“First Amendment Effective Date” means December 9, 2019.
“Lead Arranger Fee Letter” means that certain Lead Arranger Fee Letter dated as
of November 12, 2019, between the Borrower, Mizuho and JPMorgan Chase Bank, N.A.
“Passive Lead Arranger Fee Letter” means that certain Passive Lead Arranger Fee
Letter dated as of the First Amendment Effective Date, between Borrower, Mizuho,
JPMorgan Chase Bank, N.A., and the other Arrangers.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

6



--------------------------------------------------------------------------------



“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
4.02 Restated Definitions. The definitions of each of the following terms set
forth in Article I of the Credit Agreement are hereby amended and restated to
read in full as follows:
“Agency Fee Letter” means that certain Agency Fee Letter dated as of November
12, 2019, between the Borrower and Mizuho.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Debt Rating:

Pricing LevelDebt Rating (S&P/Moody’s/Fitch)*Facility FeeLIBOR +/ LIBOR Market
Index RateBase Rate
+I≥BBB/Baa2/BBB0.175%1.075%0.075%IIBBB-/Baa3/BBB-0.225%1.275%0.275%IIIBB+/Ba1/BB+0.275%1.350%0.350%IVBB/Ba2/BB0.350%1.650%0.650%V≤BB-/Ba3/BB-
or unrated0.375%1.875%0.875%

* If any Designated Rating Agency is other than S&P, Moody’s and Fitch, then the
equivalent Debt Rating given by such rating agency shall be used. If there is
only one Designated Rating Agency it must be one of S&P, Moody’s or Fitch.
The Applicable Margin shall, in each case, be determined and adjusted on the
date on which there is a change in the Parent’s or Borrower’s (as applicable)
Debt Rating and shall be effective until a future change in such Debt Rating. In
the event that there are two Debt Ratings by the Designated Rating Agencies and
there is a split in Debt Ratings, the higher Debt Rating (i.e. the lower
pricing) will apply unless there is more than one level between the Debt Ratings
and then one level below the higher rating will apply. In the event there are
three ratings by the Designated Rating Agencies and there is a split in Debt
Ratings, if two of the three Debt Ratings are the same, then such Debt Rating
will apply and  if none of the Debt Ratings are the same, the middle Debt Rating
will apply. Any adjustment in the Applicable Margin shall be applicable to all
Extensions of Credit then existing or subsequently made or issued.


7



--------------------------------------------------------------------------------



“Arrangers” means Mizuho, JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Citibank, N.A., MUFG Bank, Ltd., RBC Capital Markets1, SunTrust Robinson
Humphrey, Inc., TD Securities (USA) LLC, BofA Securities, Inc., and Wells Fargo
Securities, LLC, each in its capacity as joint lead arranger and joint
bookrunner, and each of its successors.
“Consolidated Net Indebtedness” means, without duplication, (a) all Indebtedness
of the Parent and its Subsidiaries on a consolidated basis (excluding the face
amount of Hybrid Securities outstanding at such date) minus (b) to the extent
constituting Indebtedness, lease obligations in connection with Permitted
Self-Purchase Industrial Revenue Bonds minus (c) the aggregate outstanding
amount of all Equity Preferred Securities, minus (d) the aggregate amount of
cash and Cash Equivalents of the Borrower and its Subsidiaries on a consolidated
basis at such time (excluding any restricted cash and Cash Equivalents and any
cash or Cash Equivalents subject to any Lien other than (i) any Lien in favor of
the Administrative Agent that secures the Obligations, or (ii) customary rights
of set-off, revocation, refund or chargeback under deposit agreements or under
the Uniform Commercial Code or common law of banks or other financial
institutions where Parent or any of its Subsidiaries maintains deposits (other
than deposits intended as cash collateral) in the ordinary course of business). 
For purposes of the foregoing, Indebtedness of a non-wholly owned Subsidiary
shall be included in the calculation of Consolidated Net Indebtedness only to
the extent of the Credit Parties’ proportional interest therein, unless such
indebtedness is recourse to the Credit Parties (in which case, the full amount
of such indebtedness that is recourse to the Credit Parties shall be included in
the calculation of Consolidated Net Indebtedness).
“Designated Rating Agencies” shall mean up to any three of S&P, Moody’s, Fitch
or any other rating agency selected by the Parent which is recognized by the SEC
and identified by the Parent from time to time in a Rating Agency Designation
and “Designated Rating Agency” shall mean any one of the foregoing. Until such
time as the Parent shall have delivered a Rating Agency Designation to the
Administrative Agent, the Designated Rating Agencies shall be Fitch and S&P.
“Fee Letters” means, collectively, the Lead Arranger Fee Letter, the Passive
Lead Arranger Fee Letter, and the Agency Fee Letter.




1 RBC Capital Markets is a brand name of the capital markets activities of Royal
Bank of Canada and its affiliates.

8



--------------------------------------------------------------------------------



“Issuing Lender” means each of Mizuho Bank, Ltd., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Citibank, N.A., MUFG Bank, Ltd., Royal Bank of Canada, Truist
Bank, Toronto- Dominion Bank, New York Branch, Bank of America, N.A., Wells
Fargo Bank, N.A., any additional Issuing Lenders and any other Lender as
requested by the Borrower and agreed to by such Lender and the Administrative
Agent, as the case may be, each in its capacity as issuer of any Letter of
Credit (including any Existing Letter of Credit), or any successor thereto. All
singular references to the Issuing Lender shall mean any Issuing Lender, the
Issuing Lender that has issued the applicable Letter of Credit or all Issuing
Lenders, as the context may require.
“L/C Commitment” means (a) in the aggregate, the lesser of (i) TWO HUNDRED
MILLION DOLLARS ($200,000,000) and (ii) the Revolving Credit Commitment, (b)
with respect to Mizuho Bank, Ltd., as Issuing Lender, FIFTEEN MILLION DOLLARS
($15,000,000), (c) with respect to JPMorgan Chase Bank, N.A., as Issuing Lender,
FIFTEEN MILLION DOLLARS ($15,000,000), (d) with respect to Barclays Bank PLC as
Issuing Lender, FIFTEEN MILLION DOLLARS ($15,000,000), (e) with respect to
Citibank, N.A. as Issuing Lender, FIFTEEN MILLION DOLLARS ($15,000,000), (f)
with respect to MUFG Bank, Ltd. as Issuing Lender, FIFTEEN MILLION DOLLARS
($15,000,000), (g) with respect to Royal Bank of Canada as Issuing Lender,
FIFTEEN MILLION DOLLARS ($15,000,000), (h) with respect to Truist Bank as
Issuing Lender, FIFTEEN MILLION DOLLARS ($15,000,000), (i) with respect to
Toronto-Dominion Bank, New York Branch as Issuing Lender, FIFTEEN MILLION
DOLLARS ($15,000,000), (j) with respect to Bank of America, N.A. as Issuing
Lender, FIFTEEN MILLION DOLLARS ($15,000,000), and (k) with respect to Wells
Fargo Bank, N.A. as Issuing Lender, FIFTEEN MILLION DOLLARS ($15,000,000).
“Revolving Credit Maturity Date” means the earliest to occur of (a) December 9,
2024, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a), subject to adjustment as
provided in Section 4.16.
4.03 Deleted Definitions. The definitions of each of the following terms set
forth in Article I of the Credit Agreement are hereby deleted: “Arranger Fee
Letter”; “Capital Lease”; and “Joint Fee Letter”.
4.04 Amendment to Consolidated EBITDA. Article I of the Credit Agreement is
hereby amended by amending and restating clause “(d)” of the definition of
Consolidated EBITDA in its entirety to read as follows:
“(d) the amount collected during the period from Finance Lease arrangements with
affiliates to the extent not already recognized in Consolidated Net Income
minus”

9



--------------------------------------------------------------------------------



4.05 Amendment to Indebtedness. The definition of Indebtedness in Article I of
the Credit Agreement is hereby amended by (a) deleting the phrase “capital
leases” appearing in clause “(d)” therein and replacing it with the phrase
“Finance Leases”, and (b) adding the following proviso to the end thereof as
follows:
“; provided that, for the avoidance of doubt, in no event shall any obligation
of a Person under any lease that would be categorized as an “operating lease” in
accordance with ASC 842 be considered Indebtedness, except to the extent any
such obligations constitute Off Balance Sheet Indebtedness.”
4.06 Amendment to Lien. Article I of the Credit Agreement is hereby amended by
deleting the phrase “Capital Lease” appearing in the definition of Lien and
replacing it with the phrase “Finance Lease”.
4.07 Amendment to Qualified Securitization Transaction. Article I of the Credit
Agreement is hereby amended by amending and restating clause “(c)” of the
definition of Qualified Securitization Transaction in its entirety to read as
follows:
“(c) all Qualified Securitization Attributed Indebtedness incurred in connection
with any such transactions or series of transactions, collectively, does not
exceed $350,000,000 at any time outstanding.”
4.08 Amendment to Revolving Credit Commitment. Article I of the Credit Agreement
is hereby amended by amending and restating the last sentence of the definition
of Revolving Credit Commitment in its entirety to read as follows:
“The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders
on the First Amendment Effective Date shall be $1,400,000,000.”
4.09 Amendment to Synthetic Lease. Article I of the Credit Agreement is hereby
amended by deleting the phrase “Statement of Financial Accounting Standards No.
13, as amended” appearing in the definition of Synthetic Lease and replacing it
with the phrase “ASC 842”.
4.10 Amendment to Accounting Changes Provision. Section 11.9 of the Credit
Agreement is hereby amended and restated to read in full as follows:
“SECTION 11.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders
10



--------------------------------------------------------------------------------



financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, that for purposes of the definitions of Finance
Lease, Finance Lease Obligations, Indebtedness, Consolidated Net Indebtedness
and any provision of this Agreement utilizing such defined terms, such
definitions shall not include any obligation of a Person under any lease that
would be categorized as an “operating lease” in accordance with ASC 842, except
to the extent any such obligations constitute Off Balance Sheet Indebtedness.”
4.11 New LLC Divisions Provision. Article I of the Credit Agreement is hereby
amended by inserting a new Section 1.8 immediately after existing Section 1.7 of
the Credit Agreement to read in its entirety as follows:
“SECTION 1.8 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
4.12 Amendments to Changed Circumstances. Section 4.8 of the Credit Agreement is
hereby amended by (a) deleting the word “In” appearing at the beginning of
clause “(a)” of such section and replacing it with the phrase “Subject to clause
(c) below, in”, and (b) amending and restating clause “(c)” of such section in
its entirety to read as follows:
“(c) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower shall endeavor to amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 4.8(c) will occur prior to the applicable
Benchmark Transition Start Date.

11



--------------------------------------------------------------------------------



(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
4.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.8(c).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.”
4.13 Addition of Beneficial Ownership Certification Provision. Section 6.14 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“SECTION 6.14 Beneficial Ownership Certification. To the knowledge of the
Borrower, the information included in any Beneficial Ownership Certification
provided to any Lender in connection with this Agreement is true and correct in
all respects as of the date delivered.”
4.14 Amendment to Financial Covenant Provision. Section 7.10 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“SECTION 7.10 Financial Covenant. The Consolidated Leverage Ratio, as at the end
of each fiscal quarter of the Parent, shall be less than or equal to 5.00 to
12



--------------------------------------------------------------------------------



1.00; provided that, subsequent to the consummation of a Qualified Acquisition,
the Consolidated Leverage Ratio, as at the end of the three consecutive fiscal
quarters following such Qualified Acquisition (including the fiscal quarter in
which such acquisition is consummated), shall be less than or equal to 5.50 to
1.00.”
4.15 New Beneficial Ownership Regulation Provision. Article VII of the Credit
Agreement is hereby amended by adding a new Section 7.14 immediately after
existing Section 7.13 of the Credit Agreement to read in its entirety as
follows:
“SECTION 7.14 Beneficial Ownership Regulation. The Borrower shall (a) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification (or a certification that the Borrower qualifies for an
express exclusion to the “legal entity customer” definition under the Beneficial
Ownership Regulation) of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein (or, if applicable, the Borrower ceasing to
fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation) and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or directly to such Lender, as the case may be, any information or
documentation requested by it for purposes of complying with the Beneficial
Ownership Regulation.”
4.16 Amendment to Lien Basket. Section 8.2 of the Credit Agreement is hereby
amended by deleting the phrase “Capitalized Lease Obligation” appearing in
clause “(p)” of such section and replacing it with the phrase “Finance Lease
Obligation”.
4.17 Amendment to Consolidation and Merger Provision. Section 8.3 of the Credit
Agreement is hereby amended by amending and restating the language beginning
with clause “(b)” of such section and ending with the first semi-colon appearing
in such section to read in its entirety as follows:
“(b) consolidate, liquidate, divide, wind up or dissolve itself (or suffer any
liquidation, dissolution, or division);”
4.18 Restatement of Register. Section 11.10(c) of the Credit Agreement is hereby
is hereby amended and restated in its entirety to read as follows:
“(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Jersey City, New Jersey, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). As of
the First
13



--------------------------------------------------------------------------------



Amendment Effective Date, the Revolving Credit Commitment of each Lender is set
forth on the Register attached hereto as Schedule 11.10(c). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower, each Issuing Lender and any Lender (but only to the extent of
entries in the Register that are applicable to such Lender), at any reasonable
time and from time to time upon reasonable prior notice.”
4.19 Restatement of Certain ERISA Matters. Section 11.24 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“SECTION 11.24 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments or the L/C
Commitments;
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments, the L/C Commitments and this Agreement;
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in,
14



--------------------------------------------------------------------------------



administer and perform the Loans, the Letters of Credit, the Revolving Credit
Commitments, the L/C Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments, the L/C Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments, the L/C
Commitments and this Agreement; or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that none of the Administrative Agent, any Arranger and their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
4.20 New QFC Provisions. Article II of the Credit Agreement is hereby amended by
inserting a new Section 11.26 immediately after existing Section 11.25 of the
Credit Agreement to read in full as follows:
“SECTION 11.26 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution
15



--------------------------------------------------------------------------------



Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 11.26, the following terms have the following
meanings:
(i) “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
(ii) “Covered Entity” means any of the following:
(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

16



--------------------------------------------------------------------------------



(iii) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
4.21 Restatement of Register. Schedule 11.10(c) to the Credit Agreement is
hereby amended and restated in its entirety in the form attached as Schedule
11.10(c) hereto.
Section 5.Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions:
5.01 Counterparts. The Administrative Agent shall have received counterparts of
this Amendment duly executed by the Borrower, the Parent, each Exiting Lender,
all of the Lenders (including each New Lender), and the Issuing Lenders.
5.02 Passive Lead Arranger Fee Letter. The Administrative Agent shall have
received a fully executed copy of the Passive Lead Arranger Fee Letter.
5.03 Fees. The Administrative Agent shall have received, for the account of each
Lender (including each New Lender) that executes this Amendment on or prior to
the First Amendment Effective Date the fees to which each is entitled under the
Agency Fee Letter, the Lead Arranger Fee Letter, and the Passive Lead Arranger
Fee Letter, as is applicable with respect to each Lender.
5.04 Exiting Lenders. The Administrative Agent shall have received (on behalf of
the Exiting Lenders) funds necessary to pay all principal, interest, fees and
other charges owing to the Exiting Lenders under the Existing Credit Agreement.
5.05 Other Fees, Expenses and Accruals. The Administrative Agent shall have
received all arrangement and agency fees and all other fees, reimbursements or
other amounts due and payable on or prior to the First Amendment Effective Date,
including, to the extent invoiced reimbursement or payment of all reasonable and
documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower under this Amendment or the Credit Agreement (including, without
limitation, any invoiced fees and expenses of Vinson & Elkins L.L.P., counsel to
the Administrative Agent), and all accrued and unpaid amounts in respect of
interest, the Facility Fee, and letter of credit commissions under the Credit
Agreement (prior to giving effect to this Amendment).
5.06 Notes. The Administrative Agent shall have received duly executed Notes
payable to each Lender that has requested a Note at least two Business Days
prior to the date hereof in a principal amount equal to any such requesting
Lender’s Revolving Credit Commitment and dated as of the date hereof.

17



--------------------------------------------------------------------------------



5.07 Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in accordance with the Credit Agreement with respect to any Loans
to be funded on the First Amendment Effective Date.
5.08 Officer’s Certificates. The Administrative Agent shall have received in
form and substance reasonably satisfactory to the Administrative Agent a
certificate from a Responsible Officer of the Parent, on behalf of the Credit
Parties, to the effect that all representations and warranties of the Credit
Parties contained in this Amendment and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects and except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
representation and warranty shall remain true and correct in all respects as of
such earlier date), none of the Credit Parties is in violation of any of the
covenants contained in the Credit Agreement and the other Loan Documents, after
giving effect to this Amendment, no Default or Event of Default will have
occurred and be continuing, and since December 31, 2018, no event has occurred
or condition arisen, either individually or in the aggregate, that has had a
Material Adverse Effect.
5.09 Legal Opinions. The Administrative Agent shall have received customary
legal opinions from the Borrower’s counsel in relation to this Amendment, the
transactions contemplated by this Amendment, and the Credit Agreement, as
amended by this Amendment.
5.10 Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of the certificate of limited partnership or formation
of such Credit Party and all amendments thereto, certified as of a recent date
by the appropriate Governmental Authority in its jurisdiction of formation, the
limited partnership agreement or other governing document of such Credit Party
as in effect on the First Amendment Effective Date, and resolutions duly adopted
by the general partner (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment and the other Loan
Documents to which it is a party.
5.11 Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of organization
and, to the extent requested by the Administrative Agent, each other
jurisdiction where such Credit Party is qualified to do business.
5.12 Solvency Certificate. The Parent shall have delivered to the Administrative
Agent a certificate, in form and substance satisfactory to the Administrative
Agent, and certified as accurate by the chief financial officer of the Parent,
that after giving effect to this Amendment, each Credit Party and each
Subsidiary thereof is Solvent.

18



--------------------------------------------------------------------------------



5.13 PATRIOT Act, etc. The Parent and the Borrower shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent and any Lender in order to comply with the
requirements of the PATRIOT Act, the documentation and other information
requested by the Administrative Agent in order to comply with all “know your
customer” requirements, all anti-money laundering documentation reasonably
requested by the Administrative Agent, in each case, to the extent requested no
later than 5 Business Days prior to the First Amendment Effective Date, and to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower at least 5 Business Days prior to the First Amendment
Effective Date.
5.14 Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, partner and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby.
5.15 No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
Without limiting the generality of this Section 5, for purposes of determining
compliance with the conditions specified in this Section 5, the Administrative
Agent and each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto. Notwithstanding anything to the contrary in this Amendment, the
Administrative Agent shall give notice of the occurrence of the effectiveness of
this Amendment, and such notice shall be conclusive and binding.
Section 6.Representations and Warranties. Each Credit Party hereby represents
and warrants to the Lenders and the Administrative Agent as follows:
6.01 Reaffirmation of Existing Representations and Warranties. After giving
effect to this Amendment, each representation and warranty of such Credit Party
contained in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the date hereof (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects and except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and
19



--------------------------------------------------------------------------------



warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects as of such earlier date).
6.02 Due Authorization; No Conflict. The execution, delivery and performance of
this Amendment, and the performance of the Credit Agreement as amended hereby,
are within such Credit Party’s limited liability company, limited partnership or
corporate powers, as applicable, have been duly authorized by all necessary
limited liability company, limited partnership or corporate action, as
applicable, and, if required, equity owner action in order to ensure the due
authorization of this Amendment and the transactions contemplated hereby, do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person, nor is any such
consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Amendment or the consummation of the
transactions contemplated hereby, except such as have been obtained or made and
are in full force and effect and other than those third party approvals or
consents that, if not made or obtained, would not cause a Default or Event of
Default, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, will
not violate any Applicable Law or any organizational documents of such Credit
Party, or any order of any Governmental Authority, will not violate or result in
a default under any indenture or other agreement regarding Indebtedness of such
Credit Party or give rise to a right thereunder to require any payment to be
made by such Credit Party, and will not result in the creation or imposition of
any Lien on any Property of such Credit Party.
6.03 Validity and Enforceability. The Credit Agreement, as amended by this
Amendment, constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to applicable Debtor
Relief Laws or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
6.04 No Default. No Default or Event of Default has occurred that is continuing.
6.05 No Defense. Such Credit Party acknowledges that it has no defense to such
Credit Party’s obligations to pay the Obligations when due or the validity,
enforceability or binding effect against any Credit Party of the Credit
Agreement or any other Loan Document to which it is a party.
Section 7.Miscellaneous.
7.01 No Implied Consent or Waiver. This Amendment shall not be construed as a
consent to the departure from or a waiver of the terms and conditions of the
Credit Agreement, except as expressly set forth herein, and nothing herein shall
obligate the Administrative Agent or the Lenders to grant any future amendments
with respect to the Credit Agreement or any other Loan Document.

20



--------------------------------------------------------------------------------



7.02 Reaffirmation of Loan Documents. Any and all of the terms and provisions of
the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any guaranty of the Obligations, each of which,
if any, is hereby ratified, affirmed and extended to guaranty the Obligations as
they may be increased pursuant hereto.
7.03 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
7.04 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Images of signatures transmitted by facsimile or other
electronic transmission (e.g., .pdf) shall be effective as originals.
7.05 Integration. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
7.06 Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
7.07 Headings. The headings, captions and arrangements used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
7.08 Governing Law. This Amendment and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.
7.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO
21



--------------------------------------------------------------------------------



ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
7.10 Loan Document. The parties hereto agree that this Amendment shall
constitute a Loan Document under and as defined in the Credit Agreement.
[Signature Pages Follow]










22



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:     DCP MIDSTREAM OPERATING, LP
              By:  /s/ Sean P. O'Brien
Name: Sean P. O’Brien
              Title: Group Vice President and Chief Financial Officer
GUARANTOR:     DCP MIDSTREAM, LP


              By: DCP Midstream GP, LP,
its General Partner


              By: DCP Midstream GP, LLC,
               its General Partner
              By: /s/ Sean P. O'Brien
Name: Sean P. O’Brien
              Title: Group Vice President and Chief
        Financial Officer


        



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as the Administrative Agent, the Swingline Lender, an Issuing Lender and a
Lender
By: /s/ Raymond Ventura
Name: Raymond Ventura
Title: Managing Director



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as an Issuing Lender and a Lender




By:  /s/ Kenneth J. Fatur
Name: Kenneth J. Fatur
Title: Managing Director



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as an Issuing Lender and a Lender




By:  /s/ Kimberly Miller
Name: Kimberly Miller
Title: Vice President



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



BARCLAYS BANK PLC,
as an Issuing Lender and a Lender




By:  /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



CITIBANK, N.A.,
as an Issuing Lender and a Lender




By: /s/ Maureen Maroney
Name: Maureen Maroney
Title: Vice President



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



MUFG BANK LTD.,
as an Issuing Lender and a Lender




By: /s/ Kevin Sparks
Name: Kevin Sparks
Title: Director



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as an Issuing Lender and a Lender




By: /s/ Jason S. York
Name: Jason S. York
Title: Authorized Signatory



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



TRUIST BANK,
as an Issuing Lender and a Lender




By: /s/ Justin Lien
Name: Justin Lien
Title: Director



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



TORONTO-DOMINION BANK, NEW YORK BRANCH,
as an Issuing Lender and a Lender




By: /s/ Michael Borowieki
Name: Michael Borowieki
Title: Authorized Signatory



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Lender and a Lender




By: /s/ Brandon Kast
Name: Brandon Kast
Title: Director



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Stephen Monto
Name: Stephen Monto
Title: SVP



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING CORPORATION,
as a Lender




By: /s/ Michael Maguire
Name: Michael Maguire
Title: Executive Director




First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Mark Salierno
Name: Mark Salierno
Title: Vice President

First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



BANK HAPOALIM B.M.,
as a Lender




By: /s/ Helen H. Gateson
Name: Helen H.Gateson
Title: Vice President




By: /s/ Charles McLaughlin
Name: Charles McLaughlin
Title: Senior Vice President



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



The undersigned Exiting Lender hereby executes this Amendment as of the date and
year first above written solely for purposes of Section 1 of the Amendment.


TRUIST BANK, formerly known as Branch
Banking & Trust Company,
as an Exiting Lender2




By: /s/ James Giordano
Name: James Giordano
Title: Senior Vice President




























































2 For avoidance of doubt, Truist Bank is exiting the Existing Credit Agreement
solely with respect to its Revolving Credit Commitments under the Existing
Credit Agreement under its former name Branch Banking & Trust Company, and
Truist Bank is not exiting the Credit Agreement with respect to its amended
Revolving Credit Commitments established pursuant to Section 3 and Section 4 of
this Amendment in its capacity as successor by merger to SunTrust Bank.

First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



The undersigned Exiting Lender hereby executes this Amendment as of the date and
year first above written solely for purposes of Section 1 of the Amendment.


EXPORT DEVELOPMENT CANADA,
as an Exiting Lender


By: /s/ Trevor Mulligan
Name: Trevor Mulligan
Title: Financing Manager




By: /s/ Isabelle Keil
Name: Isabelle Keil
Title: Senior Associate



First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



COBANK, ACB,
as a New Lender




By: /s/ C. Brock Taylor
Name: C. Brock Taylor
Title: Managing Director




First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



REGIONS BANK,
as a New Lender




By: /s/Michael Kolosowsky
Name: Michael Kolosowsky
Title: Managing Director


First Amendment to Second Amended and Restated Credit Agreement
DCP Midstream Operating, LP



--------------------------------------------------------------------------------



Schedule 11.10(c)
Register

LenderRevolving Credit CommitmentRevolving Credit Commitment PercentageMizuho
Bank, Ltd.$100,000,000.007.142857143%JPMorgan Chase Bank,
N.A.100,000,000.007.142857143%Bank of America,
N.A.100,000,000.007.142857143%Barclays Bank
PLC100,000,000.007.142857143%Citibank, N.A.100,000,000.007.142857143%MUFG Bank,
Ltd.100,000,000.007.142857143%Royal Bank of
Canada100,000,000.007.142857143%Truist
Bank100,000,000.007.142857143%Toronto-Dominion Bank, New York
Branch100,000,000.007.142857143%Wells Fargo Bank, National
Association100,000,000.007.142857143%CoBank, ACB77,000,000.005.5%PNC Bank,
National Association77,000,000.005.5%Regions Bank77,000,000.005.5%Sumitomo
Mitsui Banking Corporation77,000,000.005.5%U.S. Bank National
Association77,000,000.005.5%Bank Hapoalim B.M.15,000,000.001.071428571%






Total$1,400,000,000.00100.00000000%



Schedule 11.10(c)

